Exhibit 10.1

 

Exhibit A

 

SUNSTONE HOTEL INVESTORS, INC.

2004 LONG-TERM INCENTIVE PLAN

as amended and restated effective

May 1, 2014

 

A-1

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I GENERAL

A-3

1.1

Purpose

A-3

1.2

Definitions of Certain Terms

A-3

1.3

Administration

A-4

1.4

Persons Eligible for Awards

A-5

1.5

Types of Awards Under the Plan

A-5

1.6

Shares Available for Awards

A-5

ARTICLE II AWARDS UNDER THE PLAN

A-5

2.1

Award Agreements

A-5

2.2

No Rights as a Shareholder

A-6

2.3

Grant of Stock Options, Stock Appreciation Rights and Additional Options

A-6

2.4

Exercise of Stock Options and Stock Appreciation Rights

A-6

2.5

Cancellation and Termination of Stock Options and Stock Appreciation Rights

A-7

2.6

Termination of Employment

A-7

2.7

Grant of Restricted Stock

A-8

2.8

Grant of Restricted Stock Units

A-8

2.9

Grant of Performance Shares and Share Units

A-8

2.10

Other Stock-Based Awards

A-9

2.11

Grant of Dividend Equivalent Rights

A-9

2.12

Prohibition on Repricing

A-9

ARTICLE III MISCELLANEOUS

A-9

3.1

Amendment of the Plan; Modification of Awards

A-9

3.2

Tax Withholding

A-10

3.3

Restrictions

A-10

3.4

Nonassignability

A-10

3.5

Requirement of Notification of Election Under Section 83(b) of the Code

A-10

3.6

Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code

A-11

3.7

Change in Control

A-11

3.8

No Right to Employment

A-13

3.9

Nature of Payments

A-13

3.10

Non-Uniform Determinations

A-13

3.11

Other Payments or Awards

A-13

3.12

Section Headings

A-13

3.13

Effective Date and Term of Plan

A-13

3.14

Governing Law

A-13

3.15

Severability; Entire Agreement

A-13

3.16

No Third Party Beneficiaries

A-14

3.17

Successors and Assigns

A-14

3.18

Section 409A

A-14

 

A-2

--------------------------------------------------------------------------------


 

ARTICLE I

GENERAL

 

1.1  Purpose

 

The purpose of the Sunstone Hotel Investors, Inc. 2004 Long-Term Incentive Plan
(as amended and restated, the “Plan”) is to provide an incentive for officers,
other employees, prospective employees and directors of, and consultants to,
Sunstone Hotel Investors, Inc. (the “Company”) and its subsidiaries and
affiliates to acquire a proprietary interest in the success of the Company, to
enhance the long-term performance of the Company and to remain in the service of
the Company and its subsidiaries and affiliates. The Plan is amended and
restated as set forth herein effective May 1, 2014, subject to the requisite
approval of the stockholders of the Company.

 

1.2  Definitions of Certain Terms

 

(a)                                 “Award” means an award under the Plan as
described in Section 1.5 and Article II.

 

(b)                                 “Award Agreement” means a written agreement
entered into between the Company and a Grantee in connection with an Award.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                  “Committee” means the Compensation
Committee of the Board and shall consist of not less than two directors.
However, if a member of the Compensation Committee is not an “outside director”
within the meaning of Section 162(m) of the Code or is not a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act, the
Compensation Committee may from time to time delegate some or all of its
functions under the Plan to a committee or subcommittee composed of members that
meet the relevant requirements. The term “Committee” includes any such committee
or subcommittee, to the extent of the Compensation Committee’s delegation.

 

(f)                                   “Common Stock” means the common stock of
the Company.

 

(g)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(h)                                 The “Fair Market Value” of a share of Common
Stock on any date shall be (i) the closing sale price per share of Common Stock
during normal trading hours on the national securities exchange on which the
Common Stock is principally traded for such date or the last preceding date on
which there was a sale of such Common Stock on such exchange or (ii) if the
shares of Common Stock are then traded in an over-the-counter market, the
average of the closing bid and asked prices for the shares of Common Stock
during normal trading hours in such over-the-counter market for such date or the
last preceding date on which there was a sale of such Common Stock in such
market, or (iii) if the shares of Common Stock are not then listed on a national
securities exchange or traded in an over-the-counter market, such value as the
Committee, in its sole discretion, shall determine.

 

(i)                                     “Grantee” means a person who receives an
Award.

 

(j)                                    “Incentive Stock Option” means a stock
option that is intended to qualify for special federal income tax treatment
pursuant to Sections 421 and 422 of the Code (or a successor provision thereof)
and which is so designated in the applicable Award Agreement. Under no
circumstances shall any stock option that is not specifically designated as an
Incentive Stock Option be considered an Incentive Stock Option.

 

(k)                                 “IPO Date” means the date on which there is
an initial public offering of the Company’s shares of Common Stock.

 

(l)                                     “Key Persons” means directors, officers
and other employees (including prospective employees) of the Company or of a
Related Entity, and consultants and advisors to the Company or a Related Entity.

 

(m)                             “Option Exercise Price” means the amount payable
by a Grantee on the exercise of a stock option.

 

A-3

--------------------------------------------------------------------------------


 

(n)                                 “Related Entity” means any parent or
subsidiary corporation of the Company or any business, corporation, partnership,
limited liability company or other entity in which the Company or a parent or a
subsidiary corporation holds a controlling ownership interest, directly or
indirectly.

 

(o)                                 “Rule 16b-3” means Rule 16b-3 under the
Exchange Act.

 

(p)                                 Unless otherwise determined by the
Committee, a Grantee shall be deemed to have a “Termination of Employment” upon
ceasing employment with the Company and all Related Entities (or, in the case of
a Grantee who is not an employee, upon ceasing association with the Company and
all Related Entities as a director, consultant or otherwise). The Committee in
its discretion may determine (i) whether any leave of absence constitutes a
Termination of Employment for purposes of the Plan, (ii) the impact, if any, of
any such leave of absence on Awards theretofore made under the Plan, and
(iii) when a change in a Grantee’s association with the Company constitutes a
Termination of Employment for purposes of the Plan. The Committee may also
determine whether a Grantee’s Termination of Employment is for cause and the
date of termination in such case.

 

1.3  Administration

 

(a)                                 The Plan shall be administered by the
Committee, which shall consist of not less than two directors.

 

(b)                                 The Committee or a subcommittee thereof
(which hereinafter shall also be referred to as the Committee) shall have the
authority (i) to exercise all of the powers granted to it under the Plan,
(ii) to construe, interpret and implement the Plan and any Award Agreements,
(iii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules governing its own operations, (iv) to make all
determinations necessary or advisable in administering the Plan, (v) to correct
any defect, supply any omission and reconcile any inconsistency in the Plan,
(vi) to amend the Plan to reflect changes in applicable law, (vii) to determine
whether, to what extent and under what circumstances Awards may be settled or
exercised in cash, shares of Common Stock, other securities, other Awards or
other property, or canceled, forfeited or suspended and the method or methods by
which Awards may be settled, canceled, forfeited or suspended, and (viii) to
determine whether, to what extent and under what circumstances cash, shares of
Common Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Committee.

 

(c)                                  Actions of the Committee shall be taken by
the vote of a majority of its members. Any action may be taken by a written
instrument signed by a majority of the Committee members, and action so taken
shall be fully as effective as if it had been taken by a vote at a meeting.

 

(d)                                 The determination of the Committee on all
matters relating to the Plan or any Award Agreement shall be final, binding and
conclusive.

 

(e)                                  No member of the Board or the Committee or
any employee of the Company or any of its subsidiaries or affiliates (each such
person a “Covered Person”) shall have any liability to any person (including,
without limitation, any Participant) for any action taken or omitted to be taken
or any determination made in good faith with respect to the Plan or any Award.
Each Covered Person shall be indemnified and held harmless by the Company
against and from any loss, cost, liability or expense (including attorneys’
fees) that may be imposed upon or incurred by such Covered Person in connection
with or resulting from any action, suit or proceeding to which such Covered
Person may be a party or in which such Covered Person may be involved by reason
of any action taken or omitted to be taken under the Plan and against and from
any and all amounts paid by such Covered Person, with the Company’s approval, in
settlement thereof, or paid by such Covered Person in satisfaction of any
judgment in any such action, suit or proceeding against such Covered Person,
provided that the Company shall have the right, at its own expense, to assume
and defend any such action, suit or proceeding and, once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company’s choice. The foregoing right of
indemnification shall not be available to a Covered Person to the extent that a
court of competent jurisdiction in a final judgment or other final adjudication,
in either case, not subject to further appeal, determines that the acts or
omissions of such Covered Person giving rise to the indemnification claim
resulted from such Covered Person’s bad faith, fraud or willful criminal act or
omission. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which Covered Persons may be entitled under
the Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any other power that the Company may have to indemnify such
persons or hold them harmless.

 

(f)                                   Notwithstanding anything to the contrary
contained herein: (i) until the Board shall appoint the members of the
Committee, the Plan shall be administered by the Board and (ii) the Board may,
in its sole discretion, at any time and from time to time, grant Awards or
resolve to administer the Plan. In either of the foregoing events, the Board
shall have all of the authority and responsibility granted to the Committee
herein.

 

A-4

--------------------------------------------------------------------------------


 

1.4  Persons Eligible for Awards

 

Awards under the Plan may be made to such Key Persons as the Committee shall
select in its discretion.

 

1.5  Types of Awards Under the Plan

 

Awards may be made under the Plan in the form of stock options, including
Incentive Stock Options, stock appreciation rights, restricted stock, restricted
stock units, performance shares and share units and other stock-based Awards, as
set forth in Article II.

 

1.6  Shares Available for Awards

 

(a)  Total shares available.  The total number of shares of Common Stock, which
may be transferred pursuant to Awards granted under the Plan shall not exceed
twelve million fifty thousand (12,050,000) shares. Such shares may be authorized
but unissued Common Stock or authorized and issued Common Stock held in the
Company’s treasury or acquired by the Company for the purposes of the Plan. The
Committee may direct that any stock certificate evidencing shares issued
pursuant to the Plan shall bear a legend setting forth such restrictions on
transferability as may apply to such shares pursuant to the Plan. If any Award
is forfeited or otherwise terminates or is canceled without the delivery of
shares of Common Stock, then the shares covered by such forfeited, terminated or
canceled Award shall again become available for transfer pursuant to Awards
granted or to be granted under this Plan. Notwithstanding anything to the
contrary contained herein, any shares of Common Stock tendered or withheld to
satisfy the grant or exercise price or tax withholding obligation with respect
to any Award shall not again become available for transfer pursuant to Awards
granted or to be granted under this Plan. For purposes of determining the number
of shares available for Awards under this Plan, the number of shares of Common
Stock taken into account with respect to stock appreciation rights exercisable
for shares of Common Stock shall be the number of shares underlying the stock
appreciation rights upon grant (i.e., not the final number of shares of Common
Stock delivered upon exercise of the stock appreciation right). Any shares of
Common Stock delivered by the Company, any shares of Common Stock with respect
to which Awards are made by the Company and any shares of Common Stock with
respect to which the Company becomes obligated to make Awards, through the
assumption of, or in substitution for, outstanding awards previously granted by
an acquired entity, shall not be counted against the shares available for Awards
under this Plan.

 

(b)  Adjustments.  The number of shares of Common Stock covered by each
outstanding Award, the number of shares available for Awards and the price per
share of Common Stock covered by each such outstanding Award shall be
proportionately adjusted, as determined in the sole discretion of the Committee,
for any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, stock dividend,
recapitalization, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company or to reflect any
distributions to holders of Common Stock other than regular cash dividends;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration”
and, provided, further, that no such adjustment shall be required if the
Committee determines that such action would cause an Award to fail to satisfy
the conditions of an applicable exception from the requirements of Section 409A
of the Code (“Section 409A”) or otherwise would subject a Grantee to an
additional tax imposed under Section 409A in respect of an outstanding Award.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Award. After any
adjustment made pursuant to this paragraph, the number of shares subject to each
outstanding Award shall be rounded to the nearest whole number.

 

ARTICLE II

AWARDS UNDER THE PLAN

 

2.1  Award Agreements

 

Each Award granted under the Plan shall be evidenced by an Award Agreement which
shall contain such provisions as the Committee in its discretion deems necessary
or desirable. The Committee may grant Awards in tandem with or in substitution
for any other Award or Awards granted under this Plan or any award granted under
any other plan of the Company Payments or transfers to be made by the Company
upon the grant, exercise or payment of an Award may be made in such form as the
Committee shall determine, including cash, shares of Common Stock, other
securities, other Awards or other property and may be made in a single payment
or transfer, in installments or on a deferred basis. A Grantee shall have no
rights with respect to an Award unless such Grantee accepts the Award within
such period as the Committee shall specify by executing an Award Agreement in
such form as the Committee shall determine and, if the Committee shall so
require, makes payment to the Company in such amount as the Committee may
determine.

 

A-5

--------------------------------------------------------------------------------


 

2.2  No Rights as a Shareholder

 

No Grantee of an Award (or other person having rights pursuant to such Award)
shall have any of the rights of a shareholder of the Company with respect to
shares subject to such Award until the issuance of a stock certificate to such
person for such shares. Except as otherwise provided in Section 1.6(b), no
adjustment shall be made for dividends, distributions or other rights (whether
ordinary or extraordinary, and whether in cash, securities or other property)
for which the record date is prior to the date such stock certificate is issued.

 

2.3  Grant of Stock Options, Stock Appreciation Rights and Additional Options

 

(a)                                 The Committee may grant stock options,
including Incentive Stock Options to purchase shares of Common Stock from the
Company, to such Key Persons, in such amounts and subject to such terms and
conditions, as the Committee shall determine in its discretion.

 

(b)                                 The Committee may grant stock appreciation
rights to such Key Persons, in such amounts and subject to such terms and
conditions, as the Committee shall determine in its discretion. Stock
appreciation rights may be granted in connection with all or any part of, or
independently of, any stock option granted under the Plan A stock appreciation
right may be granted at or after the time of grant of such option.

 

(c)                                  The Grantee of a stock appreciation right
shall have the right, subject to the terms of the Plan and the applicable Award
Agreement, to receive from the Company an amount equal to (i) the excess of the
Fair Market Value of a share of Common Stock on the date of exercise of the
stock appreciation right over (ii) the exercise price of such right as set forth
in the Award Agreement (or over the option exercise price if the stock
appreciation right is granted in connection with a stock option), multiplied by
(iii) the number of shares with respect to which the stock appreciation right is
exercised. Payment to the Grantee upon exercise of a stock appreciation right
shall be made in cash or in shares of Common Stock (valued at their Fair Market
Value on the date of exercise of the stock appreciation right) or both, as the
Committee shall determine in its discretion. Upon the exercise of a stock
appreciation right granted in connection with a stock option, the number of
shares subject to the option shall be correspondingly reduced by the number of
shares with respect to which the stock appreciation right is exercised. Upon the
exercise of a stock option in connection with which a stock appreciation right
has been granted, the number of shares subject to the stock appreciation right
shall be correspondingly reduced by the number of shares with respect to which
the option is exercised.

 

(d)                                 Each Award Agreement with respect to a stock
option shall set forth the Option Exercise Price, which shall be at least 100%
of the Fair Market Value of a share of Common Stock on the date the option is
granted (except as permitted in connection with the assumption or issuance of
options in a transaction to which Section 424(a) of the Code applies).

 

(e)                                  Each Award Agreement with respect to a
stock option or stock appreciation right shall set forth the periods during
which the Award evidenced thereby shall be exercisable, whether in whole or in
part. Such periods shall be determined by the Committee in its discretion;
provided, however, that no Incentive Stock Option (or a stock appreciation right
granted in connection with an Incentive Stock Option) shall be exercisable more
than ten (10) years after the date of grant.

 

(f)                                   To the extent that the aggregate Fair
Market Value (determined as of the time the option is granted) of the stock with
respect to which Incentive Stock Options granted under this Plan and all other
plans of the Company are first exercisable by any Grantee during any calendar
year shall exceed the maximum limit (currently, $ 100,000), if any, imposed from
time to time under Section 422 of the Code, such options shall be treated as
nonqualified stock options.

 

2.4  Exercise of Stock Options and Stock Appreciation Rights

 

Each stock option or stock appreciation right granted under the Plan shall be
exercisable as follows:

 

(a)                                 A stock option or stock appreciation right
shall become exercisable at such time or times as determined by the Committee.

 

(b)                                 Unless the applicable Award Agreement
otherwise provides, a stock option or stock appreciation right may be exercised
from time to time as to all or part of the shares as to which such Award is then
exercisable (but, in any event, only for whole shares). A stock appreciation
right granted in connection with an option may be exercised at any time when,
and to the same extent that, the related option may be exercised. A stock option
or stock appreciation right shall be exercised by written notice to the Company,
on such form and in such manner as the Committee shall prescribe.

 

A-6

--------------------------------------------------------------------------------


 

(c)                                  Any written notice of exercise of a stock
option shall be accompanied by payment of the Option Exercise Price for the
shares being purchased. Such payment shall be made (i) in cash (by certified
check or as otherwise permitted by the Committee), or (ii) to the extent
specified in the Award Agreement (A) by delivery of shares of Common Stock
(which, if acquired pursuant to the exercise of a stock option or under an Award
made under this Plan or any other compensatory plan of the Company, were
acquired at least six (6) months prior to the option exercise date) having a
Fair Market Value (determined as of the exercise date) equal to all or part of
the Option Exercise Price and cash for any remaining portion of the Option
Exercise Price, or (B) to the extent permitted by law, by such other method as
the Committee may from time to time prescribe, including a cashless exercise
procedure through a broker-dealer.

 

(d)                                 Promptly after receiving payment of the full
Option Exercise Price, or after receiving notice of the exercise of a stock
appreciation right for which payment will be made partly or entirely in shares
of Common Stock, the Company shall, subject to the provisions of Section 3.3
(relating to certain restrictions), deliver to the Grantee or to such other
person as may then have the right to exercise the Award, a certificate or
certificates for the shares of Common Stock for which the Award has been
exercised. If the method of payment employed upon option exercise so requires,
and if applicable law permits, a Grantee may direct the Company to deliver the
certificate(s) to the Grantee’s broker-dealer.

 

2.5  Cancellation and Termination of Stock Options and Stock Appreciation Rights

 

The Committee may, at any time and in its sole discretion, determine that any
outstanding stock options and stock appreciation rights granted under the Plan,
whether or not exercisable, will be canceled and terminated and that in
connection with such cancellation and termination the holder of such options
(and stock appreciation rights not granted in connection with an option) may
receive for each share of Common Stock subject to such Award a cash payment (or
the delivery of shares of stock, other securities or a combination of cash,
stock and securities equivalent to such cash payment) equal to the difference,
if any, between the amount determined by the Committee to be the fair market
value of the Common Stock and the exercise price per share multiplied by the
number of shares of Common Stock subject to such Award; provided that if such
product is zero or less or to the extent that the Award is not then exercisable,
the stock options and stock appreciation rights will be canceled and terminated
without payment therefor.

 

2.6  Termination of Employment

 

(a)                                 Except to the extent otherwise provided in
paragraphs (b) and (c) below or in the applicable Award Agreement, all stock
options and stock appreciation rights not theretofore exercised shall terminate
upon the Grantee’s Termination of Employment for any reason.

 

(b)                                 If a Grantee’s Termination of Employment is
for any reason other than death or dismissal for cause, the Grantee may exercise
any outstanding stock option or stock appreciation right on the following terms
and conditions: (i) exercise may be made only to the extent that the Grantee was
entitled to exercise the Award on the date of the Termination of Employment; and
(ii) exercise must occur within ninety (90) days after the Termination of
Employment, except that this ninety (90) day period shall be increased to one
(1) year if the Termination of Employment is by reason of disability, but in no
event after the expiration date of the Award as set forth in the Award
Agreement. In the case of an Incentive Stock Option, the term “disability” for
purposes of the preceding sentence shall have the meaning given to it by
Section 422(c)(6) of the Code.

 

(c)                                  If a Grantee dies while employed by the
Company or a Related Entity, or after a Termination of Employment but during the
period in which the Grantee’s stock options or stock appreciation rights are
exercisable pursuant to paragraph (b) above, any outstanding stock option or
stock appreciation right shall be exercisable on the following terms and
conditions: (i) exercise may be made only to the extent that the Grantee was
entitled to exercise the Award on the date of death and (ii) exercise must occur
by the earlier of the first anniversary of the Grantee’s death or the expiration
date of the Award. Any such exercise of an Award following a Grantee’s death
shall be made only by the Grantee’s executor or administrator, unless the
Grantee’s will specifically disposes of such Award, in which case such exercise
shall be made only by the recipient of such specific disposition. If a Grantee’s
personal representative or the recipient of a specific disposition under the
Grantee’s will shall be entitled to exercise any Award pursuant to the preceding
sentence, such representative or recipient shall be bound by all the terms and
conditions of the Plan and the applicable Award Agreement which would have
applied to the Grantee.

 

A-7

--------------------------------------------------------------------------------


 

2.7  Grant of Restricted Stock

 

(a)                                 The Committee may grant restricted shares of
Common Stock to such Key Persons, in such amounts, and subject to such terms and
conditions as the Committee shall determine in its discretion, subject to the
provisions of the Plan. Restricted stock Awards may be made independently of or
in connection with any other Award.

 

(b)                                 The Company shall issue in the Grantee’s
name a certificate or certificates for the shares of Common Stock covered by the
Award. Upon the issuance of such certificate(s), the Grantee shall have the
rights of a shareholder with respect to the restricted stock, subject to the
transfer restrictions and the Company repurchase rights described in
paragraphs (d) and (e) below and to such other restrictions and conditions as
the Committee in its discretion may include in the applicable Award Agreement.

 

(c)                                  Unless the Committee shall otherwise
determine, any certificate issued evidencing shares of restricted stock shall
remain in the possession of the Company until such shares are free of any
restrictions specified in the applicable Award Agreement.

 

(d)                                 Shares of restricted stock may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of except as
specifically provided in this Plan or the applicable Award Agreement. The
Committee at the time of grant shall specify the date or dates (which may depend
upon or be related to the attainment of performance goals and other conditions)
on which the nontransferability of the restricted stock shall lapse. Unless the
applicable Award Agreement provides otherwise, additional shares of Common Stock
or other property distributed to the Grantee in respect of shares of restricted
stock, as dividends or otherwise, shall be subject to the same restrictions
applicable to such restricted stock.

 

(e)                                  During the ninety (90) days following the
Grantee’s Termination of Employment for any reason, the Company shall have the
right to require the return of any shares to which restrictions on
transferability apply, in exchange for which the Company shall repay to the
Grantee (or the Grantee’s estate) in cash any amount paid by the Grantee for
such shares.

 

2.8  Grant of Restricted Stock Units

 

(a)                                 The Committee may grant Awards of restricted
stock units to such Key Persons, in such amounts, and subject to such terms and
conditions as the Committee shall determine in its discretion, subject to the
provisions of the Plan. Restricted stock units may be awarded independently of
or in connection with any other Award under the Plan.

 

(b)                                 At the time of grant, the Committee shall
specify the date or dates on which the restricted stock units shall become
vested, and may specify such conditions to vesting as it deems appropriate.
Unless otherwise determined by the Committee, in the event of the Grantee’s
Termination of Employment for any reason, restricted stock units that have not
vested shall be forfeited and canceled. The Committee at any time may accelerate
vesting dates and otherwise waive or amend any conditions of an Award of
restricted stock units.

 

(c)                                  At the time of grant, the Committee shall
specify the maturity date applicable to each grant of restricted stock units,
which may be determined at the election of the Grantee. Such date may be later
than the vesting date or dates of the Award. On the maturity date, the Company
shall transfer to the Grantee one unrestricted, fully transferable share of
Common Stock for each vested restricted stock unit scheduled to be paid out on
such date and as to which all other conditions to the transfer have been fully
satisfied. The Committee shall specify the purchase price, if any, to be paid by
the Grantee to the Company for such shares of Common Stock.

 

2.9  Grant of Performance Shares and Share Units

 

The Committee may grant performance shares in the form of actual shares of
Common Stock or share units having a value equal to an identical number of
shares of Common Stock to such Key Persons, in such amounts, and subject to such
terms and conditions as the Committee shall determine in its discretion, subject
to the provisions of the Plan. In the event that a stock certificate is issued
in respect of performance shares, such certificates shall be registered in the
name of the Grantee but shall be held by the Company until the time the
performance shares are earned. The performance conditions and the length of the
performance period shall be determined by the Committee. The Committee shall
determine in its sole discretion whether performance shares granted in the form
of share units shall be paid in cash, Common Stock, or a combination of cash and
Common Stock, provided such form of payment does not defer the inclusion of
income.

 

A-8

--------------------------------------------------------------------------------


 

2.10  Other Stock-Based Awards

 

The Committee may grant other types of stock-based Awards to such Key Persons,
in such amounts and subject to such terms and conditions, as the Committee shall
in its discretion determine, subject to the provisions of the Plan. Such Awards
may entail the transfer of actual shares of Common Stock, or payment in cash or
otherwise of amounts based on the value of shares of Common Stock.

 

2.11  Grant of Dividend Equivalent Rights

 

The Committee may in its discretion include in the Award Agreement with respect
to any Award a dividend equivalent right entitling the Grantee to receive
amounts equal to the ordinary dividends that would be paid, during the time such
Award is outstanding and unexercised, on the shares of Common Stock covered by
such Award if such shares were then outstanding. In the event such a provision
is included in an Award Agreement, the Committee shall determine whether such
payments shall be made in cash, in shares of Common Stock or in another form,
whether they shall be conditioned upon the exercise or vesting of the Award to
which they relate, the time or times at which they shall be made, and such other
terms and conditions as the Committee shall deem appropriate.

 

2.12  Prohibition on Repricing

 

Subject to the provisions of Section 1.6(b) hereof, the Committee shall not,
without the approval of the shareholders of the Company, (i) authorize the
amendment of any outstanding stock option or stock appreciation right granted
under the Plan to reduce its price per share, or (ii) cancel any stock option or
stock appreciation right granted under the Plan in exchange for cash or another
Award when the price per share of such stock option or stock appreciation right
exceeds the Fair Market Value of the underlying shares of Common Stock. Subject
to the provisions of Section 1.6(b), the Committee shall have the authority,
without the approval of the shareholders of the Company, to amend any
outstanding Award to increase the price per share or to cancel and replace an
Award with the grant of an Award having a price per share that is greater than
or equal to the price per share of the original Award.

 

ARTICLE III

MISCELLANEOUS

 

3.1  Amendment of the Plan; Modification of Awards

 

(a)                                 The Board may from time to time suspend,
discontinue, revise or amend the Plan in any respect whatsoever, except that no
such amendment shall materially impair any rights or materially increase any
obligations of the Grantee under any Award theretofore made under the Plan
without the consent of the Grantee (or, after the Grantee’s death, the person
having the right to exercise or receive payment of the Award). For purposes of
the Plan, any action of the Board or the Committee that alters or affects the
tax treatment of any Award shall not be considered to materially impair any
rights of any Grantee.

 

(b)                                 Shareholder approval of any amendment shall
be obtained to the extent necessary to comply with Section 422 of the Code
(relating to Incentive Stock Options) or any other applicable law, regulation or
stock exchange listing requirements.

 

(c)                                  The Committee may amend any outstanding
Award Agreement, including, without limitation, by amendment which would
accelerate the time or times at which the Award becomes unrestricted or may be
exercised, or waive or amend any goals, restrictions or conditions set forth in
the Award Agreement. However, any such amendment (other than an amendment
pursuant to paragraphs (a) or (d) of this Section or an amendment to effect an
assumption or other action consistent with Section 3.7(b)) that materially
impairs the rights or materially increases the obligations of a Grantee under an
outstanding Award shall be made only with the consent of the Grantee (or, upon
the Grantee’s death, the person having the right to exercise the Award).

 

(d)                                 Notwithstanding anything to the contrary in
this Section, the Board or the Committee shall have full discretion to amend the
Plan to the extent necessary to preserve fixed accounting treatment with respect
to any Award and any outstanding Award Agreement shall be deemed to be so
amended to the same extent, without obtaining the consent of any Grantee (or,
after the Grantee’s death, the person having the right to exercise or receive
payment of the affected Award), without regard to whether such amendment
adversely affects a Grantee’s rights under the Plan or such Award Agreement.

 

A-9

--------------------------------------------------------------------------------


 

3.2  Tax Withholding

 

(a)                                 As a condition to the receipt of any shares
of Common Stock pursuant to any Award or the lifting of restrictions on any
Award, or in connection with any other event that gives rise to a federal or
other governmental tax withholding obligation on the part of the Company
relating to an Award (including, without limitation, FICA tax), the Company will
require that the Grantee remit to the Company an amount sufficient in the
opinion of the Company to satisfy such withholding obligation.

 

(b)                                 If the event giving rise to the withholding
obligation is a transfer of shares of Common Stock, then, to the extent
specified in the applicable Award Agreement and unless otherwise permitted by
the Committee, the Grantee may satisfy only the minimum statutory withholding
obligation imposed under paragraph (a) by electing to have the Company withhold
shares of Common Stock having a Fair Market Value equal to the amount of tax to
be withheld. For this purpose, Fair Market Value shall be determined as of the
date on which the amount of tax to be withheld is determined (and any fractional
share amount shall be settled in cash).

 

3.3  Restrictions

 

(a)                                 If the Committee shall at any time determine
that any consent (as hereinafter defined) is necessary or desirable as a
condition of, or in connection with, the granting of any Award, the issuance or
purchase of shares of Common Stock or other rights thereunder, or the taking of
any other action thereunder (a “Plan Action”), then no such Plan Action shall be
taken, in whole or in part, unless and until such consent shall have been
effected or obtained to the full satisfaction of the Committee.

 

(b)                                 The term “consent” as used herein with
respect to any action referred to in paragraph (a) means (i) any and all
listings, registrations or qualifications in respect thereof upon any securities
exchange or under any federal, state or local law, rule or regulation, (ii) any
and all written agreements and representations by the Grantee with respect to
the disposition of shares, or with respect to any other matter, which the
Committee shall deem necessary or desirable to comply with the terms of any such
listing, registration or qualification or to obtain an exemption from the
requirement that any such listing, qualification or registration be made,
(iii) any and all consents, clearances and approvals in respect of a Plan Action
by any governmental or other regulatory bodies, and (iv) any and all consents or
authorizations required to comply with, or required to be obtained under,
applicable local law or otherwise required by the Committee. Nothing herein
shall require the Company to list, register or qualify the shares of Common
Stock on any securities exchange.

 

3.4  Nonassignability

 

(a)                                 Except to the extent otherwise provided in
the applicable Award Agreement, no Award or right granted to any person under
the Plan shall be assignable or transferable other than by will or by the laws
of descent and distribution, and all such Awards and rights shall be exercisable
during the life of the Grantee only by the Grantee or the Grantee’s legal
representative. Notwithstanding the immediately preceding sentence, the
Committee may permit a Grantee to transfer any stock option which is not an
Incentive Stock Option to one or more of the Grantee’s immediate family members
or to trusts established in whole or in part for the benefit of the Grantee
and/or one or more of such immediate family members. For purposes of the Plan,
(i) the term “immediate family” shall mean the Grantee’s spouse and issue
(including adopted and step children) and (ii) the phrase “immediate family
members or to trusts established in whole or in part for the benefit of the
Grantee and/or one or more of such immediate family members” shall be further
limited, if necessary, so that neither the transfer of a nonqualified stock
option to such immediate family member or trust, nor the ability of a Grantee to
make such a transfer shall have adverse consequences to the Company or the
Grantee by reason of Section 162 (m) of the Code.

 

3.5  Requirement of Notification of Election Under Section 83(b) of the Code

 

If a Grantee, in connection with the acquisition of shares of Common Stock under
the Plan, is permitted under the terms of the Award Agreement to make the
election permitted under Section 83(b) of the Code (i.e., an election to include
in gross income in the year of transfer the amounts specified in
Section 83(b) of the Code notwithstanding the continuing transfer restrictions)
and the Grantee makes such an election, the Grantee shall notify the Company of
such election within ten (10) days of filing notice of the election with the
Internal Revenue Service, in addition to any filing and notification required
pursuant to regulations issued under Section 83(b) of the Code.

 

A-10

--------------------------------------------------------------------------------


 

3.6  Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code

 

If any Grantee shall make any disposition of shares of Common Stock issued
pursuant to the exercise of an Incentive Stock Option under the circumstances
described in Section 421(b) of the Code (relating to certain disqualifying
dispositions), such Grantee shall notify the Company of such disposition within
ten (10) days thereof.

 

3.7  Change in Control

 

(a)                                 A “Change in Control” means the occurrence
of any one of the following events:

 

(i)                                     any person is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power of the Company’s then outstanding securities generally eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that any of the following acquisitions shall not be deemed to be a
Change in Control: (1) by the Company or any subsidiary or affiliate, (2) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any subsidiary or affiliate, (3) by any underwriter temporarily holding
securities pursuant to an offering of such securities, or (4) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (ii));

 

(ii)                                  the consummation of a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company or any of its subsidiaries or affiliates that requires the
approval of the Company’s stockholders whether for such transaction or the
issuance of securities in the transaction (a “Business Combination”), unless
immediately following such Business Combination:

 

(A)                               more than 50% of the total voting power of
(x) the corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 95% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination,

 

(B)                               no person (other than any employee benefit
plan (or any related trust) sponsored or maintained by the Surviving Corporation
or the Parent Corporation), is or becomes the beneficial owner, directly or
indirectly, of securities of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) representing 50% of the total voting
power of the securities then outstanding generally eligible to vote for the
election of directors of the Parent Corporation (or the Surviving Corporation),
and

 

(C)                               at least a majority of the members of the
board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination;

 

(any Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”);

 

(iii)                               individuals who, on the IPO Date, constitute
the Board (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to the IPO Date whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;

 

A-11

--------------------------------------------------------------------------------


 

(iv)                              the shareholders of the Company approve a plan
of complete liquidation or dissolution of the Company; or

 

(v)                                 the consummation of a sale of all or
substantially all of the Company’s assets to an entity that is not an affiliate
of the Company (other than pursuant to a Non-Qualifying Transaction).

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 50% of Company Voting Securities as a result of the acquisition of Company
Voting Securities by the Company which reduces the number of Company Voting
Securities outstanding; provided, that if after such acquisition by the Company
such person becomes the beneficial owner of additional Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the Company shall then
occur.

 

(b)                                 Upon the occurrence of a Change in Control
specified in paragraph (a)(i) or (a)(iii) above and immediately prior to the
occurrence of a Change in Control specified in paragraph (a)(ii) or
(a)(v) above, unless the applicable Award Agreement expressly provides
otherwise, Awards shall Fully Vest.

 

(c)                                  Upon the occurrence of a Change in Control
specified in paragraph (a)(iv) above, all outstanding Awards will terminate upon
consummation of the liquidation or dissolution of the Company. The Committee
may, in the exercise of its sole discretion in such instances, (i) provide that
Awards shall Fully Vest as of any specified date prior to such liquidation or
dissolution and/or (ii) declare that any Award shall terminate as of any
specified date.

 

(d)                                 The following shall occur if Awards “Fully
Vest”: (i) any stock options and stock appreciation rights granted under the
Plan shall become fully vested and immediately exercisable, (ii) any restricted
stock, restricted stock units and other stock-based Awards granted under the
Plan will become fully vested, any restrictions applicable to such Awards shall
lapse and such Awards denominated in stock will be immediately paid out, and
(iii) any performance goals applicable to Awards will be deemed to be fully
satisfied.

 

(e)                                  Upon the occurrence of any Change in
Control or upon the occurrence of a Non-Qualifying Transaction where Awards are
not assumed (or substituted) by the Surviving Corporation or Parent Corporation,
the Committee may, in its sole discretion, (i) Fully Vest Awards, (ii) determine
that any or all outstanding Awards granted under the Plan, whether or not
exercisable, will be canceled and terminated and that in connection with such
cancellation and termination the holder of such Award may receive for each share
of Common Stock subject to such Awards a cash payment (or the delivery of shares
of stock, other securities or a combination of cash, stock and securities
equivalent to such cash payment) equal to the difference, if any, between the
consideration received by shareholders of the Company in respect of a share of
Common Stock in connection with such transaction and the purchase price per
share, if any, under the Award multiplied by the number of shares of Common
Stock subject to such Award; provided that if such product is zero or less or to
the extent that the Award is not then exercisable, the Awards will be canceled
and terminated without payment therefor or (iii) provide that the period to
exercise stock options or stock appreciation rights granted under the Plan shall
be extended (but not beyond the expiration of such option or stock appreciation
right).

 

(f)                                   The Committee shall determine in its sole
discretion whether an Award shall be considered “assumed” or “substituted”.
Without limiting the foregoing, for the purposes of Section 3.7, a stock option
or stock appreciation right shall be considered “assumed” or “substituted” if in
the reasonable determination of the Committee (i) the aggregate intrinsic value
(the difference between the then fair market value as reasonably determined by
the Committee and the exercise price per share of Common Stock multiplied by the
number of shares of Common Stock subject to such award) of the assumed (or
substituted) Award immediately after the Change in Control is substantially the
same as the aggregate intrinsic value of such Award immediately before such
transaction, (ii) the ratio of the exercise price per assumed (or substituted)
Award to the fair market value per share of successor corporation stock
immediately after the Change in Control is substantially the same as such ratio
for such Award immediately before such transaction and (iii) the Award is
exercisable for the consideration approved by the Committee (including shares of
stock, other securities or property or a combination of cash, stock, securities
and other property).

 

(g)                                  Where the successor corporation assumes (or
substitutes for) any outstanding Awards, if within twelve (12) months of the
consummation of such Change in Control, Grantee’s employment with the successor
corporation is terminated by the successor corporation other than for cause or
the Grantee terminates employment with the successor corporation for good
reason, then all outstanding Awards owned by such Participant shall Fully Vest.
For purposes hereof, the term “cause” shall have the meaning specified in the
Grantee’s Award agreement or as otherwise determined by the Committee in its
discretion and the term “good reason” shall have the meaning specified in the
Grantee’s Award agreement or as otherwise determined by the Committee in its
discretion.

 

A-12

--------------------------------------------------------------------------------


 

3.8  No Right to Employment

 

Nothing in the Plan or in any Award Agreement shall confer upon any Grantee the
right to continue in the employ of or association with the Company or affect any
right which the Company may have to terminate such employment or association at
any time (with or without cause).

 

3.9  Nature of Payments

 

Any and all grants of Awards and issuances of shares of Common Stock under the
Plan shall constitute a special incentive payment to the Grantee and shall not
be taken into account in computing the amount of salary or compensation of the
Grantee for the purpose of determining any benefits under any pension,
retirement, profit-sharing, bonus, life insurance or other benefit plan of the
Company or under any agreement with the Grantee, unless such plan or agreement
specifically provides otherwise.

 

3.10  Non-Uniform Determinations

 

The Committee’s determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or are eligible to receive,
Awards (whether or not such persons are similarly situated). Without limiting
the generality of the foregoing, the Committee shall be entitled, among other
things, to make non-uniform and selective determinations, and to enter into
non-uniform and selective Award Agreements, as to the persons to receive Awards
under the Plan, and the terms and provisions of Awards under the Plan.

 

3.11  Other Payments or Awards

 

Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Company from making any Award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.

 

3.12  Section Headings

 

The section headings contained herein are for the purpose of convenience only
and are not intended to define or limit the contents of the sections.

 

3.13  Effective Date and Term of Plan

 

(a)                                 Unless sooner terminated by the Board, the
Plan, including the provisions respecting the grant of Incentive Stock Options,
shall terminate the day before the tenth anniversary of the adoption of the
Plan, as amended and restated in May 2014, by the Board. All Awards made under
the Plan prior to its termination shall remain in effect until such Awards have
been satisfied or terminated in accordance with the terms and provisions of the
Plan and the applicable Award Agreements.

 

3.14  Governing Law

 

All rights and obligations under the Plan shall be construed and interpreted in
accordance with the laws of the State of California, without giving effect to
principles of conflict of laws.

 

3.15  Severability; Entire Agreement

 

If any of the provisions of this Plan or any Award Agreement is finally held to
be invalid, illegal or unenforceable (whether in whole or in part), such
provision shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby; provided, that if any of such provisions is
finally held to be invalid, illegal, or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such provision shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder. The Plan and any Award Agreements contain the entire agreement of the
parties with respect to the subject matter thereof and supersede all prior
agreements, promises, covenants, arrangements, communications, representations
and warranties between them, whether written or oral with respect to the subject
matter thereof.

 

A-13

--------------------------------------------------------------------------------


 

3.16  No Third Party Beneficiaries

 

Except as expressly provided therein, neither the Plan nor any Award Agreement
shall confer on any person other than the Company and the grantee of any Award
any rights or remedies thereunder.

 

3.17  Successors and Assigns

 

The terms of this Plan shall be binding upon and inure to the benefit of the
Company and its successors and assigns.

 

3.18  Section 409A

 

It is the Company’s intent that the Plan comply with or be exempt from the
requirements of Section 409A. If and to the extent that any payment under the
Plan is determined by the Company to constitute “non-qualified deferred
compensation” subject to Section 409A and is payable to a Grantee by reason of
the Grantee’s termination of employment or service, as applicable, then (a) such
payment shall be made to the Grantee only upon a “separation from service” as
defined for purposes of Section 409A and (b) if the Grantee is a “specified
employee” (within the meaning of Section 409A and as determined by the Company)
at the time of such termination, such payment shall not be made before the date
that is six (6) months after the date of the Grantee’s separation from service
(or earlier death).

 

A-14

--------------------------------------------------------------------------------